                              Case 19-12033-CSS                         Doc 1    Filed 09/15/19           Page 1 of 57


Fill in this information to identify the case:

United States Bankruptcy Court for the:
District of Delaware
                                                                                                                                  Check if this is an
Case number (If known):                               Chapter 11                                                                  amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                            04/16

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



1. Debtor’s name                          FLAG Telecom Group Services Limited



2. All other names debtor used in
   the last 8 years

    Include any assumed names, trade
    names, and doing business as
    names



3. Debtor’s federal Employer              N/A
   Identification Number (EIN)



4. Debtor’s address                       Principal place of business                              Mailing address, if different from principal place of
                                                                                                   business

                                                                   th
                                          Cumberland House, 9 Floor____                   _____    3190 S. Vaughn Way
                                          Number                                                   Number      Street

                                          1 Victoria Street                                        Suite 550
                                          Street

                                          Hamilton, HM 11, Bermuda                                 Aurora                         CO           80014
                                          City, Zip Code, Country                                  City                           State        ZIP Code

                                                                                                   Location of principal assets, if different from
                                                                                                   principal place of business


                                          ________________________________
                                          County                                                   Number        Street




                                                                                                                                               _________
                                                                                                   City                           State        Zip Code



5. Debtor’s website (URL)                 https://www.globalcloudxchange.com/



6. Type of debtor                               Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                                Partnership (excluding LLP)
                                                Other. Specify:


Official Form 201                                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                           page 1
                                Case 19-12033-CSS                 Doc 1        Filed 09/15/19            Page 2 of 57
Debtor        FLAG Telecom Group Services Limited__________________________                Case number (if known) ______________________________________
              Name



7. Describe debtor's business          A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply:
                                          Tax-exempt entity (as described in 26 U.S.C. § 501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. § 80a-3)
                                          Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                          http://www.uscourts.gov/four-digit-national-association-naics-codes.

                                          __5___ ___1__ __7___ __9___



8. Under which chapter of the          Check one:
   Bankruptcy Code is the debtor
                                          Chapter 7
   filing?
                                          Chapter 9
                                          Chapter 11. Check all that apply:

                                                           Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or
                                                           affiliates) are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3
                                                           years after that).
                                                           The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a
                                                           small business debtor, attach the most recent balance sheet, statement of operations, cash-
                                                           flow statement, and federal income tax return or if all of these documents do not exist, follow
                                                           the procedure in 11 U.S.C. § 1116(1)(B).
                                                           A plan is being filed with this petition.
                                                           Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                           accordance with 11 U.S.C. § 1126(b).
                                                           The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities
                                                           and Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of
                                                           1934. File the Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                           under Chapter 11 (Official Form 201A) with this form.
                                                           The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.

                                          Chapter 12



9. Were prior bankruptcy cases            No
   filed by or against the debtor
   within the last 8 years?               Yes.      District                            When _______________        Case number
                                                                                             MM / DD / YYYY
    If more than 2 cases, attach a                  District                            When ________________       Case number
    separate list.                                                                           MM / DD / YYYY



10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an affiliate      Yes.      Debtor See Attached Schedule 1                                  Relationship Affiliate
    of the debtor?
                                                    District Delaware                                               When
    List all cases. If more than 1,                                                                                               MM / DD / YYYY
    attach a separate list.
                                                    Case number, if known


Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                           page 2
                                   Case 19-12033-CSS                            Doc 1           Filed 09/15/19                  Page 3 of 57
Debtor        FLAG Telecom Group Services Limited__________________________                                  Case number (if known) ______________________________________
              Name


11. Why is the case filed in this                Check all that apply:
    district?
                                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                      immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                      district.
                                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.



                                                           1
12. Does the debtor own or have                       No
    possession of any real property
                                                      Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    or personal property that needs
    immediate attention?                                   Why does the property need immediate attention? (Check all that apply.)
                                                               It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                               What is the hazard?
                                                               It needs to be physically secured or protected from the weather.
                                                               It includes perishable goods or assets that could quickly deteriorate or lose value without attention
                                                               (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other
                                                               options).
                                                               Other


                                                           Where is the property?
                                                                                              Number           Street




                                                                                              City                                                           State           ZIP Code


                                                           Is the property insured?
                                                               No
                                                               Yes. Insurance agency
                                                                     Contact name
                                                                     Phone

         Statistical and administrative information

13. Debtor's estimation of available             Check one:
    funds
                                                     Funds will be available for distribution to unsecured creditors.
                                                     After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.


                                           2
14. Estimated number of creditors                    1-49                                            1,000-5,000                                     25,001-50,000
                                                     50-99                                           5,001-10,000                                    50,001-100,000
                                                     100-199                                         10,001-25,000                                   More than 100,000
                                                     200-999


                         3
15. Estimated assets                                 $0-$50,000                                      $1,000,001-$10 million                          $500,000,001-$1 billion
                                                     $50,001-$100,000                                $10,000,001-$50 million                         $1,000,000,001-$10 billion
                                                     $100,001-$500,000                               $50,000,001-$100 million                        $10,000,000,001-$50 billion
                                                     $500,001-$1 million                             $100,000,001-$500 million                       More than $50 billion



1         The debtor and its affiliates operate a global subsea cable and terrestrial network in the United States and internationally. The debtor does not believe it owns or possesses
          any real or personal property that poses or is alleged to pose a threat of imminent and identifiable harm to the public health or safety, but the debtor mentions the nature of its
          business here out of an abundance of caution.

2         On a consolidated basis.
3         On a consolidated basis.

Official Form 201                                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                  page 3
                                 Case 19-12033-CSS                Doc 1         Filed 09/15/19           Page 4 of 57
Debtor        FLAG Telecom Group Services Limited__________________________              Case number (if known) ______________________________________
              Name

                            4
16. Estimated liabilities                   $0-$50,000                            $1,000,001-$10 million                  $500,000,001-$1 billion
                                            $50,001-$100,000                      $10,000,001-$50 million                 $1,000,000,001-$10 billion
                                            $100,001-$500,000                     $50,000,001-$100 million                $10,000,000,001-$50 billion
                                            $500,001-$1 million                   $100,000,001-$500 million               More than $50 billion



         Request for Relief, Declaration, and Signatures


WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of            The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
    authorized representative of             petition.
    debtor
                                            I have been authorized to file this petition on behalf of the debtor.
                                            I have examined the information in this petition and have a reasonable belief that the information is true
                                             and correct.


                                        I declare under penalty of perjury that the foregoing is true and correct.

                                            Executed on     09/15/2019
                                                            MM / DD / YYYY


                                            /s/ Michael Katzenstein                                    Michael Katzenstein
                                             Signature of authorized representative of debtor           Printed name


                                             Chief Restructuring Officer
                                             Title




                                        
18. Signature of attorney
                                             /s/ M. Blake Cleary                                        Date __ 09/15/2019________________
                                             Signature of attorney for debtor                                   MM / DD / YYYY

                                        M. Blake Cleary
                                        Printed name

                                        Young Conaway Stargatt & Taylor, LLP
                                        Firm name

                                        Rodney Square, 1000 North King Street
                                        Number     Street

                                        Wilmington                                                             Delaware          19801
                                        City                                                                   State             ZIP Code

                                        302.571.6600                                                           mbcleary@ycst.com
                                        Contact phone                                                          Email address



                                        3614                                                                   DE
                                        Bar number                                                             State




4         On a consolidated basis.

Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                          page 4
               Case 19-12033-CSS          Doc 1     Filed 09/15/19      Page 5 of 57



                                  SCHEDULE 1 TO PETITION

                    Pending Bankruptcy Cases in the District of Delaware
                       Filed by the Debtor and Affiliates of the Debtor

        On the date hereof, each of the affiliated entities listed below (including the debtor in this
chapter 11 case) filed a voluntary petition for relief under chapter 11 of title 11 of the United
States Code in the United States Bankruptcy Court for the District of Delaware (the “Court”). A
motion has been filed with the Court requesting that the chapter 11 cases of these entities be
consolidated for procedural purposes only and jointly administered under the case number
assigned to the chapter 11 case of GCX Limited.

1.     GCX Limited
2.     FLAG Telecom Development Limited
3.     FLAG Telecom Group Services Limited
4.     FLAG Telecom Ireland Network DAC
5.     FLAG Telecom Network Services DAC
6.     FLAG Telecom Network USA Limited
7.     Reliance FLAG Atlantic France SAS
8.     Reliance FLAG Telecom Ireland DAC
9.     Reliance Globalcom Limited
10.    Reliance Vanco Group Limited
11.    Vanco Australasia Pty Limited
12.    Vanco GmbH
13.    Vanco SAS
14.    Vanco UK Limited
15.    Vanco US, LLC
16.    VNO Direct Limited
                Case 19-12033-CSS            Doc 1     Filed 09/15/19       Page 6 of 57




                           OMNIBUS WRITTEN CONSENT IN LIEU OF
                           MEETINGS OF THE STAKEHOLDERS AND
                                MEETINGS OF THE BOARDS

                                           September 15, 2019

                The undersigned, being the shareholders, equityholders, or legal representatives (each,
 a “Stakeholder” and collectively, the “Stakeholders”) or members of the board of directors, board of
 members, board of managers, as applicable (each, a “Board” and collectively, the “Boards”) of each of
 the companies listed on Schedule 1 attached hereto (each, a “Company” and collectively, the
 “Companies”), in lieu of holding a meeting of such Stakeholders or Board, hereby adopt the following
 resolutions by written consent as of the date first written above, pursuant to the bylaws, operating
 agreement, limited liability company agreement or other operating agreement, as applicable (each,
 an “Operating Agreement”), of each Company and the applicable laws of the jurisdiction in which such
 Company is organized, which action shall have the same force and effect as if taken at a meeting of each
 Company’s Stakeholders or Board, as applicable, duly called and constituted, pursuant to the
 applicable Operating Agreement of each such Company and the laws of the jurisdiction in which such
 Company is organized.

          WHEREAS, the respective Stakeholders or Board of each Company has considered
presentations by the management and the financial and legal advisors of such Company regarding the
liabilities and liquidity situation of such Company, the strategic alternatives available to them, and the
effect of the foregoing on such Company’s business;

         WHEREAS, the respective Stakeholders or Board of each Company has consulted with the
management and the financial and legal advisors of such Company and fully considered each of the
strategic alternatives available to such Company, taking into consideration, among other things, the
liquidity of the Company and the fact that the Company’s senior secured debt obligations have come
due;

        WHEREAS, after careful consideration, the respective Stakeholders or Board of each Company
has determined that it is desirable and in the best interests of such Company, its creditors, stakeholders
and other interested parties, and in accordance with the wishes of the ad hoc group of secured note
claims, that such Company file or cause to be filed voluntary petitions for relief (each, a “Chapter 11
Case” and collectively, the “Chapter 11 Cases”) under the provisions of chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”) in which the authority for each such Company to operate as a debtor
in possession will be sought;

         WHEREAS, after careful consideration, the respective Stakeholders or Board of each Company
has determined that it is desirable and in the best interests of such Company and its respective creditors,
equity holders, employees, and other parties in interest that such Company enter into, execute, deliver,
certify, file and/or record and perform a restructuring support agreement (“RSA”), including an initial
term sheet and any other related documents, by and among the Companies and certain of the
Companies’ creditors;

        WHEREAS, the respective Stakeholders or Board of each Company has determined that, in
furtherance of the RSA and assuming execution of the RSA, it is desirable and in the best interests of
such Company and its respective creditors, equity holders, employees, and other parties in interest that
such Company, in accordance with the RSA, commence solicitation (“Solicitation”) of votes to obtain
acceptances of a joint prepackaged plan of reorganization (the “Plan”) to effectuate the restructuring
                Case 19-12033-CSS           Doc 1     Filed 09/15/19       Page 7 of 57



under the RSA and thereafter file the Chapter 11 Cases under the Bankruptcy Code to pursue
confirmation of the Plan; and

         WHEREAS, in the judgment of the respective Stakeholders or Board of each Company, a
restructuring of such Company to be accomplished through the Plan under the Bankruptcy Code and the
other transactions identified in the RSA are in the best interest of such Company and its creditors and
other parties in interest.

1.      APPROVAL OF CHAPTER 11 FILING

        NOW, THEREFORE, BE IT RESOLVED, that each Company shall be, and hereby is,
authorized, directed and empowered to file or cause to be filed Chapter 11 Cases under the provisions of
the Bankruptcy Code in the Bankruptcy Court; and

         FURTHER RESOLVED, that any officer or director (or with respect to VANCO GmbH, any
managing director (Geschäftsführer)) of each Company (collectively, the “Authorized Officers”), acting
alone or with one or more other Authorized Officers of such Company be, and hereby are, authorized,
empowered, and directed to execute and file on behalf of such Company all petitions, schedules, lists,
motions, papers, documents, or other filings, and to take any and all action that they deem necessary or
proper to obtain such relief, including any action necessary to maintain the ordinary-course operation of
the relevant Company’s business.

2.      RETENTION OF PROFESSIONALS

        NOW, THEREFORE, BE IT RESOLVED, that each of the Authorized Officers be, and
hereby is, authorized and directed to (a) employ the law firm of Paul Hastings LLP (“Paul Hastings”) as
general bankruptcy counsel to represent and assist each Company in carrying out its duties under the
Bankruptcy Code, and to take any and all actions to advance such Company’s rights and
obligations in the Chapter 11 Cases, including filing any pleadings, and ( b ) in connection therewith,
execute appropriate retention agreements, pay appropriate retainers, and cause to be filed an appropriate
application for authority to retain the services of Paul Hastings;

        FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is, authorized
and directed to (a) employ the law firm of Young Conaway Stargatt & Taylor, LLP (“Young Conaway”)
as local bankruptcy counsel to represent and assist each Company in carrying out its duties under the
Bankruptcy Code, and to take any and all actions to advance such Company’s rights and obligations in
the Chapter 11 Cases, including filing any pleadings, and (b) in connection therewith, execute
appropriate retention agreements, pay appropriate retainers, and cause to be filed an appropriate
application for authority to retain the services of Young Conaway;

         FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is, authorized
and directed to (a) employ the firm FTI Consulting, Inc. (“FTI”) as financial advisor to, among other
things, assist each Company in (i) developing financial data for evaluation by its Board, creditors, or
other third parties (in each case as requested by such Company), (ii) responding to issues related to such
Company’s financial liquidity, and (iii) selling such Company’s assets, and (b) in connection therewith,
execute appropriate retention agreements, pay appropriate retainers, and cause to be filed an appropriate
application for authority to retain the services of FTI;

        FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is, authorized
and directed to (a) employ the firm of Prime Clerk LLC (“Prime Clerk”) as notice and claims agent and
administrative advisor to represent and assist each Company in carrying out its duties under the
Bankruptcy Code, and to take any and all actions to advance such Company’s rights and obligations in
                Case 19-12033-CSS            Doc 1      Filed 09/15/19       Page 8 of 57



the Chapter 11 Cases, and (b) in connection therewith, execute appropriate retention agreements, pay
appropriate retainers, and cause to be filed appropriate applications for authority to retain the services of
Prime Clerk;

        FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is, authorized
and directed to (a) employ the firm Lazard & Co., Limited (“Lazard”) as investment banker to, among
other things, assist each Company in (i) developing financial data for evaluation by its Board, creditors,
or other third parties (in each case as requested by such Company), (ii) responding to issues related to
such Company’s financial liquidity, and (iii) selling such Company’s assets, and (b) in connection
therewith, execute appropriate retention agreements, pay appropriate retainers, and cause to be filed an
appropriate application for authority to retain the services of Lazard;

        FURTHER RESOLVED, that each of the Authorized Officers be, and hereby is, authorized
and empowered to (a) employ any other professionals to assist each Company in carrying out its duties
under the Bankruptcy Code, and (b) in connection therewith, to execute appropriate retention agreements,
pay appropriate retainers and fees, and cause to be filed an appropriate application for authority to retain
the services of any other professionals as necessary; and

        FURTHER RESOLVED, that each of the Authorized Officers (and their designees and
delegates) be, and hereby is, authorized, empowered, and directed to (a) execute and file all petitions,
schedules, motions, lists, applications, pleadings, and other papers, (b) in connection therewith, employ
and retain all assistance by legal counsel, accountants, financial advisors, and other professionals, and (c)
take and perform any and all further acts and deeds that such Authorized Officer deems necessary,
proper, or desirable in connection with each Company’s Chapter 11 Case, with a view to the successful
prosecution of each such case.
                Case 19-12033-CSS            Doc 1     Filed 09/15/19       Page 9 of 57



3.      RESTRUCTURING SUPPORT AGREEMENT

        NOW, THEREFORE, BE IT RESOLVED, each Authorized Officer is hereby authorized and
empowered in the name and on behalf of such Company, to cause the such Company to enter into,
execute, deliver, certify, file and/or record and perform the RSA, including an initial term sheet and any
other related documents, by and among the Companies and certain of the Companies’ creditors, and
such other documents, agreements, instruments and certificates as may be required by the RSA, the
form, terms, and provisions of which as may be determined by the respective Stakeholders or Board of
each Company, which, is anticipated to be implemented through a the Plan pursuant to the Bankruptcy
Code in the Bankruptcy Court;

        FURTHER RESOLVED, the Companies are hereby authorized to commence Solicitation
including the distribution of the related materials, including but not limited to the Plan and any related
disclosure statement required by the Plan (the “Solicitation Materials”);

         FURTHER RESOLVED, each Authorized Officer is hereby authorized to determine the form,
terms and provisions of the Solicitation Materials (which determination shall be conclusively evidenced
by the Authorized Officer’s execution and delivery thereof), and that the execution and delivery of the
Solicitation Materials by any such Authorized Officer is hereby ratified, confirmed, and approved; and

         FURTHER RESOLVED, that each Authorized Officer is hereby authorized, empowered, and
directed, in the name and on behalf of such Company, to take all such further actions including, without
limitation, to pay all fees and expenses, in accordance with the terms of the Plan, which shall, in such
Authorized Officer’s sole judgment, be necessary, proper or advisable to perform such Company’s
obligations under or in connection with the RSA, the Solicitation and any and all transactions
contemplated by the Plan and to carry out fully the intent of the foregoing resolutions.

4.      CASH COLLATERAL AND DIP FINANCING

         NOW, THEREFORE, BE IT RESOLVED, that each of the Authorized Officers (and their
designees and delegates) be, and hereby is, authorized and empowered, to (a) seek approval of a cash
collateral order in interim and final form which may require the Company to grant liens and (b)
negotiate and enter into debtor-in-possession financing, in each case subject to potential capital
maintenance rules and financial assistance rules to be complied with under applicable laws;

         FURTHER RESOLVED, that each of the Authorized Officers (and their designees and
delegates) be, and hereby is, authorized, empowered, and directed on behalf of and in the name of each
Company to secure the payment and performance of any post-petition financing by (a) pledging or
granting liens and mortgages on, or security interest in, all or any portion of such Company’s assets,
including all or any portion of the issued and outstanding capital stock, partnership interests, or
membership interests of any subsidiaries of such Company, whether now owned or hereafter acquired,
and (b) entering into or causing to be entered into such security agreements, pledge agreements, control
agreements, inter-creditor agreements, mortgages, deeds of trust and other agreements as are necessary,
appropriate or desirable to effectuate the intent of, or matters reasonably contemplated or implied by,
this resolution in such form, covering such collateral and having such other terms and conditions as are
approved or deemed necessary, appropriate or desirable by the officer executing the same, the execution
thereof by such officer to be conclusive evidence of such approval or determination; and

         FURTHER RESOLVED, each of the Authorized Officers (and their designees and delegates)
be, and hereby is, authorized, empowered, and directed on behalf of and in the name of each Company
to (a) take such further actions and execute and deliver such certificates, instruments, guaranties, notices
and documents as may be required or as such officers may deem necessary, advisable or proper to carry
               Case 19-12033-CSS            Doc 1     Filed 09/15/19       Page 10 of 57



out the intent and purpose of the foregoing resolutions, including the execution and delivery of any
security agreements, pledges, financing statements and the like, and (b) perform the obligations of such
Company under the relevant companies law applicable to such Company and the Bankruptcy Code, with
all such actions to be performed in such manner, and all such certificates, instruments, guaranties,
notices and documents to be executed and delivered in such form as the officers performing or executing
the same shall approve, and the performance or execution thereof by such officers shall be conclusive
evidence of the approval thereof by such officers and by such Company.

5.      AMENDMENTS TO THE OPERATING AGREEMENT OF VANCO US, LLC

        NOW, THEREFORE, BE IT RESOLVED, that pursuant to Section 14.2 thereof, the
Operating Agreement of Vanco US, LLC (as amended prior to the date hereof, the “Vanco US
Agreement”) is hereby amended by the deletion of the words “bankruptcy or” from Section 1.5 thereof;

        FURTHER RESOLVED, that pursuant to Section 14.2 thereof, the Vanco US Agreement is
hereby amended by the insertion of the following Section 6.1.5 immediately after Section 6.1.4 thereof:

                6.1.5. Notwithstanding any provision hereof to the contrary, the Managers,
        acting alone, shall have the right, power, and authority to file or cause to be filed a case
        under Chapter 11 of the United States Code on behalf of the Company.

        FURTHER RESOLVED, that pursuant to Section 14.2 thereof, the Vanco US Agreement is
hereby amended by the deletion of Section 12.1.2 thereof in its entirety;

        FURTHER RESOLVED, that pursuant to Section 14.2 thereof, the Vanco US Agreement is
hereby amended by the insertion of the following Section 15.16 immediately after Section 15.15 thereof:

                15.16. Events of Bankruptcy. Notwithstanding any provision hereof to the
        contrary, under no circumstances shall any event of bankruptcy on the part of a Member,
        including without limitation any of the events listed in Section 18-304 of the Act, cause
        such Member to cease to be a member of the Company. In addition, notwithstanding any
        provision hereof to the contrary, the Company may put into effect and carry out any
        decrees and orders of a court or judge having jurisdiction over a proceeding pursuant to
        the Federal Bankruptcy Code, 11 U.S.C. §§ 101–1532, or any successor statute, in which
        proceeding an order for relief has been entered with respect to the Company, and may
        take any action provided or directed by such decrees and orders, in each case without a
        vote or other consent or approval by any Member or Manager.

        FURTHER RESOLVED, that VNO Direct Limited hereby approves any and all actions taken
by the Managers of Vanco US, LLC by means of this Omnibus Written Consent.

6.      GENERAL

        NOW, THEREFORE, BE IT RESOLVED, that, in addition to the specific authorizations
heretofore conferred upon each Authorized Officer, each of the Authorized Officers (and their designees
and delegates) be, and hereby is, authorized and empowered, in the name of and on behalf of each
Company, to take or cause to be taken any and all such other and further action, and to execute,
acknowledge, deliver, and file any and all such agreements, certificates, instruments, and other
documents and to pay all expenses, including but not limited to filing fees, in each case as in each such
Authorized Officer’s (or their respective designees’ or delegates’) reasonable business judgment, shall
be necessary, advisable, or desirable in order to fully carry out the intent and accomplish the purposes of
the resolutions adopted herein;
               Case 19-12033-CSS           Doc 1      Filed 09/15/19      Page 11 of 57



        FURTHER RESOLVED, that the respective Stakeholders or Board of each Company has
received sufficient notice of the actions and transactions relating to the matters contemplated by the
foregoing resolutions, as may be required by the organizational documents of each Company, or hereby
waives any right to have received such notice;

        FURTHER RESOLVED, that all actions taken by each of the Authorized Officers (and their
designees and delegates) to carry out the purposes and intent of the foregoing resolutions prior to their
adoption are approved, ratified, and confirmed;

         FURTHER RESOLVED, that each Authorized Officer (and his designees and delegates) be,
and hereby is, authorized and empowered to take all actions, or to not take any action in the name of each
Company, with respect to the transactions contemplated by these resolutions hereunder, as such
Authorized Officer shall deem necessary or desirable in such Authorized Officer’s reasonable business
judgment, as may be necessary or convenient to effectuate the purposes of the transactions contemplated
herein; and

        FURTHER RESOLVED, that this consent may be executed in as many electronic or original
counterparts as may be required, and all counterparts shall collectively constitute one and the same
consent.


                                                ******
Case 19-12033-CSS   Doc 1   Filed 09/15/19   Page 12 of 57
Case 19-12033-CSS            Doc 1        Filed 09/15/19              Page 13 of 57

             IJI\\ JT:\ESS \\ff£,ll£OF, 1 M ~ h n • ~ l h1J,., , _ _ .. ar.. ci.
       ftnl,ollbllf,*'4




                                                ~      Hllli.t




                                                Donal.1 W.C Maljj>a
              Case 19-12033-CSS          Doc 1       Filed 09/15/19          Page 14 of 57



          IN WITNESS WHEREOF, the undersigned have executed this written consent as of the date
first set forth above.



                                               _________________________________________
                                                       Rodney H. Riley



                                               _________________________________________
                                                       Donald W.C. Mallon



                                               _________________________________________
                                                       Alan Jeffrey Carr




                                               Being all of the directors of:

                                               GCX Limited, a company organized in Bermuda




                               [Signature Page to Omnibus Written Consent]
Case 19-12033-CSS   Doc 1   Filed 09/15/19   Page 15 of 57
Case 19-12033-CSS   Doc 1   Filed 09/15/19   Page 16 of 57
Case 19-12033-CSS   Doc 1   Filed 09/15/19   Page 17 of 57
Case 19-12033-CSS   Doc 1   Filed 09/15/19   Page 18 of 57
Case 19-12033-CSS   Doc 1   Filed 09/15/19   Page 19 of 57
Case 19-12033-CSS   Doc 1   Filed 09/15/19   Page 20 of 57
Case 19-12033-CSS   Doc 1   Filed 09/15/19   Page 21 of 57
Case 19-12033-CSS   Doc 1   Filed 09/15/19   Page 22 of 57
Case 19-12033-CSS   Doc 1   Filed 09/15/19   Page 23 of 57
Case 19-12033-CSS   Doc 1   Filed 09/15/19   Page 24 of 57
Case 19-12033-CSS   Doc 1   Filed 09/15/19   Page 25 of 57
Case 19-12033-CSS   Doc 1   Filed 09/15/19   Page 26 of 57
Case 19-12033-CSS   Doc 1   Filed 09/15/19   Page 27 of 57
Case 19-12033-CSS   Doc 1   Filed 09/15/19   Page 28 of 57
Case 19-12033-CSS   Doc 1   Filed 09/15/19   Page 29 of 57
Case 19-12033-CSS   Doc 1   Filed 09/15/19   Page 30 of 57
Case 19-12033-CSS   Doc 1   Filed 09/15/19   Page 31 of 57
Case 19-12033-CSS   Doc 1   Filed 09/15/19   Page 32 of 57
Case 19-12033-CSS   Doc 1   Filed 09/15/19   Page 33 of 57
               Case 19-12033-CSS           Doc 1      Filed 09/15/19        Page 34 of 57


          IN WITNESS WHEREOF, the undersigned have executed this written consent as of the date
first set forth above.


                                               _______________________________________
                                                       Marcus Leonard



                                               _______________________________________
                                                       Andrew Goldie


                                               Being all of the directors of:

                                               Vanco Australasia Pty Limited, a company organized
                                               in Australia




                              [Signature Page to Omnibus Written Consent]
Case 19-12033-CSS   Doc 1   Filed 09/15/19   Page 35 of 57
Case 19-12033-CSS   Doc 1   Filed 09/15/19   Page 36 of 57
Case 19-12033-CSS   Doc 1   Filed 09/15/19   Page 37 of 57
Case 19-12033-CSS   Doc 1   Filed 09/15/19   Page 38 of 57
Case 19-12033-CSS   Doc 1   Filed 09/15/19   Page 39 of 57
Case 19-12033-CSS   Doc 1   Filed 09/15/19   Page 40 of 57
Case 19-12033-CSS   Doc 1   Filed 09/15/19   Page 41 of 57
Case 19-12033-CSS   Doc 1   Filed 09/15/19   Page 42 of 57
Case 19-12033-CSS   Doc 1   Filed 09/15/19   Page 43 of 57
Case 19-12033-CSS   Doc 1   Filed 09/15/19   Page 44 of 57
Case 19-12033-CSS   Doc 1   Filed 09/15/19   Page 45 of 57
              Case 19-12033-CSS           Doc 1     Filed 09/15/19     Page 46 of 57

                                              Schedule 1

1. GCX Limited, a company organized in Bermuda
2. FLAG Telecom Development Limited, a company organized in Bermuda
3. FLAG Telecom Group Services Limited, a company organized in Bermuda
4. FLAG Telecom Ireland Network DAC, a limited company organized in Ireland
5. FLAG Telecom Network Services DAC, a limited company organized in Ireland
6. FLAG Telecom Network USA Limited, a corporation incorporated in Delaware
7. Reliance FLAG Atlantic France SAS, a French sociétés par actions simplifiée
8. Reliance FLAG Telecom Ireland DAC, a limited company organized in Ireland
9. Reliance Globalcom Limited, a company organized in Bermuda
10. Reliance Vanco Group Limited, a company organized in England and Wales
11. Vanco Australasia Pty Limited, a company organized in Australia
12. VANCO GmbH, with its seat in Neu-Isenburg, Germany
13. Vanco SAS, a French sociétés par actions simplifiée
14. Vanco UK Limited, a company organized in England and Wales
15. Vanco US, LLC, a limited liability company organized in Delaware
16. VNO Direct Limited, a company organized in England and Wales
                                         Case 19-12033-CSS                      Doc 1          Filed 09/15/19              Page 47 of 57



      Fill in this information to identify the case:

      Debtor Name: GCX Limited, et al.

      United States Bankruptcy Court for the: District of Delaware                                                                       Check if this is an amended filing

      Case number (if known): __________________________
Fill in this information to identify the case:



    Official Form 204
    List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders1                                                                                            12/15

    A list of creditors holding at least the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims
    which the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also,
    do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the
    creditor among the holders of the largest unsecured claims on the list.

     Name of creditor and                    Name, telephone number                    Nature of              Indicate if        Amount of claim
     complete mailing address,               and email address of                      claim                   claim is          If the claim is fully unsecured, fill in only
                                                                                       (for example,                             unsecured claim amount. If claim is
     including zip code                      creditor contact                                                contingent,
                                                                                       trade debts,                              partially secured, fill in total claim amount
                                                                                                            unliquidated,
                                                                                       bank loans,                               and deduction for value of collateral or
                                                                                                             or disputed
                                                                                       professional                              setoff to calculate unsecured claim.
                                                                                       services, and
                                                                                                                                 Total               Deduction            Unsecured
                                                                                       government
                                                                                                                                 claim, if           for value of         claim
                                                                                       contracts)
                                                                                                                                 partially           collateral or
                                                                                                                                 secured             setoff

    Telecom Egypt Company
                                            Telecom Egypt Company
    Attn: Hisham Ali
                                            Attn: Hisham Ali
    B7, Smart Village K28
1                                           PHONE: 20 2 3131 5819                            Trade                                                                         $15,989,612.22
    Cairo-Alexandria Desert Ro
                                            FAX: 20 2 3131 6115
    Cairo 12577
                                            EMAIL: hisham.Ali@telecomegypt.com
    Egypt




    Alcatel Submarine Networks SASU         Alcatel Submarine Networks SASU
    Attn: Grace Lou                         Attn: Grace Lou
2   Ctr De Villarceaux                      PHONE: 33 1 60407103                             Trade                  U                                                      $6,006,374.27
    Nozay 91625                             FAX: 33 1 30776808
    France                                  EMAIL: grace.louw@alcatel-lucent.com




    E-Marine PJSC
                                            E-Marine PJSC
    Attn: President or General Counsel
                                            Attn: President or General Counsel
    Etisalat Business Center
3                                           PHONE: 971 4 881 4433                            Trade                  U                                                      $5,523,549.92
    Bank Street
                                            FAX: 971 4 881 4422
    Dubai 282727
                                            EMAIL: emarine@emarine.ae
    United Arab Emirates




1
   On a consolidated basis. The information herein shall not constitute an admission of liability by, nor is it binding on, any Debtors with respect to all or any portion of the claims
listed below. Moreover, nothing herein shall affect any Debtor’s right to challenge the amount or characterization of any claim at a later date.




Official Form 204                                    List of Creditors Who Have the 30 Largest Unsecured Claims                                                              page 1


       01:25172710.1
                                     Case 19-12033-CSS                    Doc 1      Filed 09/15/19       Page 48 of 57
Debtor GCX Limited, et al.                                                                      Case number (if known) ____________
                Name

    Name of creditor and                 Name, telephone number                 Nature of         Indicate if   Amount of claim
    complete mailing address,            and email address of                   claim              claim is     If the claim is fully unsecured, fill in only
                                                                                (for example,                   unsecured claim amount. If claim is
    including zip code                   creditor contact                                        contingent,
                                                                                trade debts,                    partially secured, fill in total claim amount
                                                                                                unliquidated,
                                                                                bank loans,                     and deduction for value of collateral or
                                                                                                 or disputed
                                                                                professional                    setoff to calculate unsecured claim.
                                                                                services, and
                                                                                                                Total            Deduction        Unsecured
                                                                                government
                                                                                                                claim, if        for value of     claim
                                                                                contracts)
                                                                                                                partially        collateral or
                                                                                                                secured          setoff
    Emirates Telecommunication Group
                                         Emirates Telecommunication Group
    Company PJSC
                                         Company PJSC
    Attn: Pavan Bhavanasi
                                         Attn: Pavan Bhavanasi
4   Rashid Bin Saeed Al Maktoum St                                                  Trade            D                                             $3,685,695.16
                                         PHONE: 971-2-628-3333
    PO Box 3838
                                         FAX: 971-2-631-7000
    Dubai 502666
                                         EMAIL: Pavan.Bhavanasi@du.ae
    United Arab Emirates

    China Mobile Limited
    Attn: President or General Counsel   China Mobile Limited
    51 Kwai Cheong Road                  Attn: President or General Counsel
5   Tower 1, Kowloon Commerce            PHONE: (852) 3121 8888                     Trade                                                          $3,100,000.00
    Level30                              FAX: (852) 3188 1660
    Kwai Chung                           EMAIL:
    Hong Kong


                                         Verizon Communications Inc
    Verizon Communications Inc
                                         Attn: Priti Panchal
    Attn: Priti Panchal
6                                        PHONE: (972) 444-5516                      Trade            D                                             $1,844,240.54
    600 Hidden Ridge Drive
                                         FAX: (972) 444-5178
    Irving, TX 75038
                                         EMAIL: priti.panchal@verizon.com




                                         Ciena Communications Int'l LLC
    Ciena Communications Int'l LLC
                                         Attn: President or General Counsel
    Attn: President or General Counsel
7                                        PHONE: (932) 005-4232                      Trade                                                          $1,954,323.02
    7035 Ridge Road
                                         FAX: (410) 694-5750
    Hanover, MD 21076
                                         EMAIL: ggoyal@ciena.com



    Reliance BPO Private Limited
                                         Reliance BPO Private Limited
    Attn: President or General Counsel
                                         Attn: President or General Counsel
    A Block Dhirubhai
8                                        PHONE: 91 022 30388005                     Trade                                                          $1,714,618.08
    Ambani Knowledge City
                                         FAX:
    Navi Mumbai 400710
                                         EMAIL: mca.rocfiling@relianceada.com
    India


                                         Telecom Italia Sparkle S.p.A
    Telecom Italia Sparkle S.p.A
                                         Attn: President or General Counsel
    Attn: President or General Counsel
                                         PHONE: +39 06 52741
9   Via Cristoforo Columbo 142                                                      Trade                                                          $1,551,597.11
                                         FAX: +39 06 52745347
    Rome 00147
                                         EMAIL:
    Italy
                                         adminpec@tisparkle.telecompost.it

   Telecommunications Infrastructure
   Company                               Telecommunications Infrastructure
   Attn: President or General Counsel    Company
   TIC Central Bld                       Attn: President or General Counsel
10                                                                                  Trade                                                          $1,425,000.00
   Shariati St                           PHONE: +98 21 88405463
   Seied Khandan Overpass                FAX: +98 21 88468517
   Tehran 1631713711                     EMAIL: FINANCE@TIC.IR
   Iran




Official Form 204                                List of Creditors Who Have the 30 Largest Unsecured Claims                                          page 2
        01:25172710.1
                                      Case 19-12033-CSS                  Doc 1       Filed 09/15/19       Page 49 of 57
Debtor GCX Limited, et al.                                                                      Case number (if known) ____________
                Name

    Name of creditor and                Name, telephone number                  Nature of         Indicate if   Amount of claim
    complete mailing address,           and email address of                    claim              claim is     If the claim is fully unsecured, fill in only
                                                                                (for example,                   unsecured claim amount. If claim is
    including zip code                  creditor contact                                         contingent,
                                                                                trade debts,                    partially secured, fill in total claim amount
                                                                                                unliquidated,
                                                                                bank loans,                     and deduction for value of collateral or
                                                                                                 or disputed
                                                                                professional                    setoff to calculate unsecured claim.
                                                                                services, and
                                                                                                                Total            Deduction        Unsecured
                                                                                government
                                                                                                                claim, if        for value of     claim
                                                                                contracts)
                                                                                                                partially        collateral or
                                                                                                                secured          setoff
                                        Tata Communications International PTE
   Tata Communications International
                                        LTD
   PTE LTD
                                        Attn: President or General Counsel
   Attn: President or General Counsel
11                                      PHONE: +65-66326700                         Trade                                                          $1,083,236.53
   35 Tai Seng Street #06-01
                                        FAX: +65 66348570
   Singapore 534103
                                        EMAIL: Billing-
   Singapore
                                        Data@tatacommunications.com

   Telekom Malaysia Berhad
   Attn: President or General Counsel   Telekom Malaysia Berhad
   North Wine Menara TM                 Attn: President or General Counsel
12 Level 51                             PHONE: 603 2240 6066                        Trade                                                          $1,178,392.03
   Jalan Pantai Baharu                  FAX: 603 2283 2415
   Kuala Lumpur 50672                   EMAIL: cic@tm.com.my
   Malaysia


   Earthlink
                                        Earthlink
   Attn: President or General Counsel
                                        Attn: President or General Counsel
   Arasat st
13                                      PHONE: 964 771 7713662                      Trade                                                          $1,175,000.00
   Earthlink building
                                        FAX:
   Baghdad
                                        EMAIL: sales@earthlinktele.com
   Iraq


   NEECO s.r.o. Company
                                        NEECO s.r.o. Company
   Attn: Alena Hornikova
                                        Attn: Alena Hornikova
   Reckova 1652/4
14                                      PHONE: 44 20 7193 6308                      Trade                                                          $1,043,429.02
   Phase 3
                                        FAX:
   Žižkov 13000
                                        EMAIL: alena.hornikova@neeco.com
   Czech Republic


   Vodofone Mobile Services Limited
                                        Vodofone Mobile Services Limited
   Attn: Vikas Srivastava
                                        Attn: Vikas Srivastava
   C-48
15                                      PHONE: 1171718000                           Trade                                                           $937,500.00
   Okhla Industrial Area Phase 2
                                        FAX: +91 011 26940154
   New Dehli 110076
                                        EMAIL: vikas.srivastava@vodafone.com
   India



   Fuze Inc                             Fuze Inc
   Attn: President or General Counsel   Attn: President or General Counsel
16 2 Copeley Place                      PHONE: (342) 507-8827                       Trade                                                           $922,086.45
   Floor 7                              FAX:
   Boston, MA 02116                     EMAIL: merrigo@fuze.com



   PrimeTel PLC
                                        PrimeTel PLC
   Attn: President or General Counsel
                                        Attn: President or General Counsel
   The Martitime Center
17                                      PHONE: (357) 2210 2210                      Trade                                                           $865,763.17
   141 Omonia Avenue
                                        FAX: (357) 25 568131
   Limassol 3045
                                        EMAIL: info@prime-tel.com
   Cyprus




Official Form 204                               List of Creditors Who Have the 30 Largest Unsecured Claims                                           page 3
        01:25172710.1
                                    Case 19-12033-CSS                    Doc 1     Filed 09/15/19       Page 50 of 57
Debtor GCX Limited, et al.                                                                    Case number (if known) ____________
                Name

    Name of creditor and                Name, telephone number               Nature of          Indicate if   Amount of claim
    complete mailing address,           and email address of                 claim               claim is     If the claim is fully unsecured, fill in only
                                                                             (for example,                    unsecured claim amount. If claim is
    including zip code                  creditor contact                                       contingent,
                                                                             trade debts,                     partially secured, fill in total claim amount
                                                                                              unliquidated,
                                                                             bank loans,                      and deduction for value of collateral or
                                                                                               or disputed
                                                                             professional                     setoff to calculate unsecured claim.
                                                                             services, and
                                                                                                              Total            Deduction        Unsecured
                                                                             government
                                                                                                              claim, if        for value of     claim
                                                                             contracts)
                                                                                                              partially        collateral or
                                                                                                              secured          setoff

   Zayo Group LLC                       Zayo Group LLC
   Attn: President or General Counsel   Attn: President or General Counsel
18 400 Centennial Parkway               PHONE: (303) 381-4683                     Trade                                                           $856,232.42
   Suite 200                            FAX:
   Louisville, CO 80027                 EMAIL: customerservice@zayo.com


   Du Emirates Integrated
                                        Du Emirates Integrated
   Telecommunications Corporation
                                        Telecommunications Corporation
   Attn: Pavan Bhavanasi
                                        Attn: Pavan Bhavanasi
19 Al Salam Tower                                                                 Trade                                                           $801,604.74
                                        PHONE: 971-2-628-3333
   PO Box 502666
                                        FAX:
   Dubai
                                        EMAIL: Pavan.Bhavanasi@du.ae
   United Arab Emirates


   British Telecommunications PLC       British Telecommunications PLC
   Attn: President or General Counsel   Attn: President or General Counsel
20 81 Newgate Street                    PHONE: +44 0800 616094                    Trade                                                           $632,035.93
   London EC1A 7AJ                      FAX: +44 1904 657225
   United Kingdom                       EMAIL: gwbilling03@bt.com




   Integrated Telecom Company           Integrated Telecom Company
   Attn: President or General Counsel   Attn: President or General Counsel
21 PO Box 8732                          PHONE: 966-11-406-2222                    Trade                                                           $580,814.00
   Riyadh 11492                         FAX: 966-11-406-2221
   Saudi Arabia                         EMAIL: info@itc.net.sa




                                        Milbank LLP
   Milbank LLP
                                        Attn: President or General Counsel
   Attn: President or General Counsel
22                                      PHONE: (212) 530-5000                  Professional                                                       $555,932.96
   55 Hudson Yards
                                        FAX: (212) 530-5219
   New York, NY 10001-2163
                                        EMAIL: JDeCarvalho@milbank.com



   Shabakat Alardh
                                        Shabakat Alardh
   Attn: President or General Counsel
                                        Attn: President or General Counsel
   Arasat st
23                                      PHONE: 9647717713662                      Trade                                                           $544,351.00
   Earthlink building
                                        FAX:
   Baghdad
                                        EMAIL: sales@earthlinktele.com
   Iraq



                                        Infinera Corporation
   Infinera Corporation
                                        Attn: President or General Counsel
   Attn: President or General Counsel
24                                      PHONE: (408) 572-5200                     Trade                                                           $486,405.75
   140 Caspian Court
                                        FAX: (408) 572-5343
   Sunnyvale, CA 94089
                                        EMAIL: tdaniels@infinera.com




Official Form 204                               List of Creditors Who Have the 30 Largest Unsecured Claims                                         page 4
        01:25172710.1
                                      Case 19-12033-CSS                    Doc 1      Filed 09/15/19      Page 51 of 57
Debtor GCX Limited, et al.                                                                      Case number (if known) ____________
                 Name

     Name of creditor and                 Name, telephone number               Nature of          Indicate if   Amount of claim
     complete mailing address,            and email address of                 claim               claim is     If the claim is fully unsecured, fill in only
                                                                               (for example,                    unsecured claim amount. If claim is
     including zip code                   creditor contact                                       contingent,
                                                                               trade debts,                     partially secured, fill in total claim amount
                                                                                                unliquidated,
                                                                               bank loans,                      and deduction for value of collateral or
                                                                                                 or disputed
                                                                               professional                     setoff to calculate unsecured claim.
                                                                               services, and
                                                                                                                Total            Deduction        Unsecured
                                                                               government
                                                                                                                claim, if        for value of     claim
                                                                               contracts)
                                                                                                                partially        collateral or
                                                                                                                secured          setoff

   KT Corporation
                                          KT Corporation
   Attn: President or General Counsel
                                          Attn: President or General Counsel
   39 Saesulmak gil
25                                        PHONE: 031-727-0114                        Trade                                                          $456,159.70
   7/F SMART Tower
                                          FAX:
   Gwacheon 13807
                                          EMAIL: misoon.leem@kt.com
   South Korea


     State Oceanic Administration
     Attn: President or General Counsel   State Oceanic Administration
     No.1, Fuxingmenwai Ave               Attn: President or General Counsel
26                                        PHONE: +86-10-68036469                   Regulatory                                                       $392,780.82
                                          FAX: +86-10-68012776
     Beijing 100860                       EMAIL: chinare@263.net.cn
     China


   Jordan Telecom Group                   Jordan Telecom Group
   Attn: President or General Counsel     Attn: President or General Counsel
27 City Center Building                   PHONE: 962 6 4606666                       Trade                                                          $325,000.00
   Amman 1689                             FAX: 962 6 460611
   Jordan                                 EMAIL:




   Equinix France SAS                     Equinix France SAS
   Attn: President or General Counsel     Attn: President or General Counsel
28 Friedrich-Ebert-Allee 140              PHONE: 49-61-515-8                         Trade                                                          $319,087.45
   Bonn 53113                             FAX:
   Germany                                EMAIL: info_nonvoice@telekom.de



   Lanka Bell Services Limited            Lanka Bell Services Limited
   Attn: President or General Counsel     Attn: President or General Counsel
   Central House                          PHONE: 01423 850000
29                                                                                   Trade                                                          $307,564.52
   Beckwith Knowle                        FAX:
   Harrogate HG3 1UG                      EMAIL:
   United Kingdom                         credit.control@redcentricplc.com


                                          RT America Inc.
   RT America Inc.                        Attn: Muneeb Mahood
   Attn: Muneeb Mahood                    PHONE: 964-7504-383835
30                                                                                   Trade                                                          $300,000.00
   12353 Sunrise Valley Dr.               FAX:
   Reston, VA 20191                       EMAIL: mahmood.muneeb
                                          @newroztelecom.com




Official Form 204                                 List of Creditors Who Have the 30 Largest Unsecured Claims                                         page 5
        01:25172710.1
                Case 19-12033-CSS              Doc 1      Filed 09/15/19      Page 52 of 57



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

---------------------------------------------------------------x
                                                               :
In re:                                                         :   Chapter 11
                                                               :
FLAG Telecom Group Services Limited,                           :   Case No. 19-_______ (____)
                                                               :
                  Debtor.                                      :   Joint Administration Requested
                                                               :
---------------------------------------------------------------x

       LIST OF EQUITY SECURITY HOLDERS PURSUANT TO RULE 1007(a)(3)
            OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

          Pursuant to Rule 1007(a)(3) of the Federal Rules of Bankruptcy Procedure, FLAG

Telecom Group Services Limited lists below its respective equity security holders as of the date

hereof.

             Debtor                     Equity Holder              Equity Holder Address      Approximate
                                                                                               Percentage
                                                                                              Equity Held
    FLAG Telecom Group                   GCX Limited                 Cumberland House            100%
      Services Limited                                                   9th Floor
                                                                      1 Victoria Street
                                                                      Hamilton HM 11
                                                                         Bermuda
                Case 19-12033-CSS              Doc 1      Filed 09/15/19       Page 53 of 57



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

---------------------------------------------------------------x
                                                               :
In re:                                                         :   Chapter 11
                                                               :
GCX LIMITED, et al.,1                                          :   Case No. 19-_______ (____)
                                                               :
                  Debtors.                                     :   Joint Administration Requested
                                                               :
---------------------------------------------------------------x

      CORPORATE OWNERSHIP STATEMENT PURSUANT TO RULE 1007(a)(1)
           OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

        Pursuant to Rule 1007(a)(1) of the Federal Rules of Bankruptcy Procedure GCX Limited

and its affiliated debtors as debtors in possession in the above-captioned Chapter 11 Cases

(collectively, the “Debtors”), respectfully represent as follows:

        1.       Reliance Communications Limited and Reliance Communications Infrastructure
                 Limited are the ultimate corporate parents of each of the Debtors in the above-
                 captioned Chapter 11 Cases and directly or indirectly own a combined 100%
                 interest in all of the Debtors.

        2.       None of the Debtors’ equity securities are publicly held.

        Attached hereto as Exhibit A is an organizational chart illustrating the Debtors’ corporate

structure and respective equity interests.




1
        The debtors in these chapter 11 cases, along with the last four digits of each debtor’s tax identification
        number, as applicable, are GCX Limited (n/a); FLAG Telecom Development Limited (n/a); FLAG
        Telecom Group Services Limited (n/a); FLAG Telecom Ireland Network DAC (n/a); FLAG Telecom
        Network Services DAC (n/a); FLAG Telecom Network USA Limited (2662); Reliance FLAG Atlantic
        France SAS (n/a); Reliance FLAG Telecom Ireland DAC (n/a); Reliance Globalcom Limited (n/a);
        Reliance Vanco Group Limited (n/a); Vanco Australasia Pty Limited (n/a); Vanco GmbH (n/a); Vanco
        SAS (n/a); Vanco UK Limited (n/a); Vanco US, LLC (0221); and VNO Direct Limited (n/a). The location
        of Debtor FLAG Telecom Network USA Limited’s principal place of business and the Debtors’ service
        address in these chapter 11 cases is 3190 S Vaughn Way, # 550, Aurora, CO 80014.
Case 19-12033-CSS     Doc 1   Filed 09/15/19   Page 54 of 57



                        EXHIBIT A

                    Organizational Chart
                                                               Case 19-12033-CSS                           Doc 1              Filed 09/15/19               Page 55 of 57
                                 Reliance Communications                                                                                                       Reliance Communications Infrastructure
                                          Limited                                                                                                                           Limited
                                          (India)                                                                                                                            (India)
                                                                           89.24%                                                             10.76%



                                                                                                             Reliance
                                                                                                          Globalcom B.V.
                                                                                                           (Netherlands)




                                                                     Global Cloud
                                                                    Xchange Limited
                                                                      (Bermuda)




                          0.004%                                      GCX Limited
                                                                       (Bermuda)




                                                99.996%

                                                                                                     *Chart of subsidiaries                     Sian-Chon Internet
                         Reliance Globalcom                                FLAG Telecom Group          on following page                              Co Ltd.                                                                              IMM LLC
                          Limited (Bermuda)                                  Services Limited                                                        (Taiwan)                                                                               (Korea)
                                                                               (Bermuda)*
                                                                                                                                                       50.0%
                                                                                                                                                                                                                                                      51.0%
                                                                                                                                                                                                                                       49.0%

                  Reliance            Reliance FLAG          FLAG Telecom                                                     FLAG Telecom                             FLAG Telecom          FLAG Telecom          FLAG Telecom
FLAG Telecom                                                                      FLAG Atlantic UK     FLAG Telecom                                FLAG Holdings
                Globalcom UK          Atlantic France         Deutschland                                                     Singapore Pte                             Development           Development         Network Services     Seoul Telenet Inc.
  Hellas AE                                                                           Limited          Nederland B.V.                             (Taiwan) Limited
                   Limited                 SAS                   GmbH                                                            Limited                              Services Company           Limited                 DAC               (Korea)
  (Greece)                                                                             (UK)            (Netherlands)                                  (Taiwan)
                    (UK)                 (France)              (Germany)                                                       (Singapore)                               LLC (Egypt)           (Bermuda)              (Ireland)

         0.01% 99.99%                                                                                                                 20.0%            80.0%

                               Reliance                                                                                                                                                                           Reliance FLAG
        FLAG Telecom                                                                                                                   FLAG Telecom
                           Globalcom Limited                                                                                                                                                                      Telecom Ireland
         Asia Limited                                                                                                                  Taiwan Limited
                                (India)                                                                                                                                                                                  DAC
          (Taiwan)                                                                                                                        (Taiwan)                                                                    (Ireland)



                                                                                                                                                                                                 FLAG Telecom
                                                                                                                                                                                                                                       FLAG Telecom
                                                                                                                                                                                                Ireland Network
                                Debtor                                                                                                                                                                                                 Japan Limited
                                                                                                                                                                                                       DAC
                                                                                                                                                                                                                                          (Japan)
                                                                                                                                                                                                    (Ireland)
                                7.00% Senior Secured
                                Notes Issuer
                                7.00% Senior Secured
                                                                                                                                                                           FLAG Telecom                               FLAG Telecom
                                Notes Guarantor
                                                                                                                                                                            Network USA                               Espana Network
                        Each entity is 100% owned by its parent, unless indicated otherwise.                                                                                   Limited                                     SAU
                                                                                                                                                                             (Delaware)                                   (Spain)
                                                            Case 19-12033-CSS                              Doc 1          Filed 09/15/19               Page 56 of 57

            Debtor

            7.00% Senior Secured
            Notes Issuer
                                                                                                             FLAG Telecom Group Services
         7.00% Senior Secured                                                                                           Limited
                                                                                                                      (Bermuda)
         Notes Guarantor
 Each entity is 100% owned by its parent, unless indicated otherwise.
                                                                                        Reliance Vanco                                                                                               Yipes Holdings
                                                                                        Group Limited                                                                                                     Inc.
                                                                                             (UK)                                                                                                      (Delaware)




                                                              100%

                                                                                                                                                                       Vanco                            Reliance
                                                                                                                                  Vanco BV
                                                           Vanco UK Limited                                                                                         Deutschland                        Globalcom
                                                                                                                                  (Holland)
                                                                 (UK)                                                                                                  GmbH                           Services Inc.
                                                                                                                                (Netherlands)
                                                                                                                                                                     (Germany)                         (Delaware)
                                 99.99%            0.01%                      0.05%                       99.95%




                                                                                      Vanco Australasia                            Vanco                                                                              Yipes Systems,
                                  Vanco GmbH                                                                                                                                        YTV Inc. USA
                                                                                         Pty Limited                             Benelux BV                                                                                Inc.
                                   (Germany)                                                                                                                                          (Virginia)
                                                                                         (Australia)                            (Netherlands)                                                                           (Delaware)
                                                                                                                                                   VNO Direct Limited
                                                                                                                                                        (UK)




                                                                 Vanco
                                  Vanco Global                                          Vanco ROW                                                                          Vanco Solutions
                                                              International                                                     Vanco US, LLC
                                    Limited                                               Limited                                                                               Inc.
                                                                 Limited                                                          (Delaware)
                                     (UK)                                                  (UK)                                                                              (Delaware)
                                                                  (UK)


                                                                                                     0.01%             99.99%

                                                                                                               Vanco South
                                                                                                               America Ltda
                                                                                                                 (Brazil)




                                                                     Net Direct SA
                     Vanco (Asia          Vanco Switzerland                                                                                   Vanco                                                    Vanco (Shanghai)
Vanco SAS                                                             (Proprietary)        Vanco SpZoo              Vanco NV                                   Vanco Srl          Euronet Spain SA                          Vanco Japan KK
                  Pacific) Pte Limited          A.G.                                                                                       Sweden AB                                                       Co. Ltd
 (France)                                                                Limited             (Poland)               (Belgium)                                   (Italy)               (Spain)                                  (Japan)
                     (Singapore)            (Switzerland)                                                                                   (Sweden)                                                       (China)
                                                                     (South Africa)
                               Case 19-12033-CSS                      Doc 1         Filed 09/15/19              Page 57 of 57
Fill in this information to identify the case and this filing:

                                      1
Debtor Name      GCX Limited, et al.

United States Bankruptcy Court for the:                               District of Delaware
                                                                                  (State)
Case number (If known):


                                                                   Modified Official Form 202


Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                                12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571.



              Declaration and signature


          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
          individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


                 Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

                 Amended Schedule ______

                 List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders (Modified Official Form 204)

                 Other document that requires a declaration: Corporate Ownership Statement and List of Equity Security Holders


          I declare under penalty of perjury that the foregoing is true and correct.

          Executed on         09/15/2019                                              /s/ Michael Katzenstein
                              MM / DD / YYYY                                         Signature of individual signing on behalf of debtor



                                                                                     Michael Katzenstein
                                                                                     Printed name


                                                                                     Chief Restructuring Officer
                                                                                     Position or relationship to debtor




1
          The debtors in these chapter 11 cases, along with the last four digits of each debtor’s tax identification number, as applicable, are GCX Limited (n/a); FLAG
          Telecom Development Limited (n/a); FLAG Telecom Group Services Limited (n/a); FLAG Telecom Ireland Network DAC (n/a); FLAG Telecom Network Services
          DAC (n/a); FLAG Telecom Network USA Limited (2662); Reliance FLAG Atlantic France SAS (n/a); Reliance FLAG Telecom Ireland DAC (n/a); Reliance
          Globalcom Limited (n/a); Reliance Vanco Group Limited (n/a); Vanco Australasia Pty Limited (n/a); Vanco GmbH (n/a); Vanco SAS (n/a); Vanco UK Limited (n/a);
          Vanco US, LLC (0221); and VNO Direct Limited (n/a). The location of Debtor FLAG Telecom Network USA Limited’s principal place of business and the Debtors’
          service address in these chapter 11 cases is 3190 S Vaughn Way, # 550, Aurora, CO 80014.
